Citation Nr: 1513638	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-34 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a gallbladder disability.

3.  Entitlement to service connection for a bladder disability.

4.  Entitlement to service connection for disability manifested by dizziness and fainting spells.  

5.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), acid reflux disease, reflux esophagitis, and gastritis. 

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for halitosis.

8.  Entitlement to service connection for nephrotic syndrome, claimed as kidney disease. 
9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for high blood pressure and cholesterol.

11.  Entitlement to service connection for uterine fibroids.

12.  Entitlement to service connection for edema of the feet, ankles, and legs.

13.  Entitlement to service connection for hyperkeratotic condition of the feet.

14.  Entitlement to service connection for a right foot disability.

15.  Entitlement to service connection for a left foot disability.

16.  Entitlement to service connection for lumbar and thoracic spine disability.

17.  Entitlement to service connection for an eye disability.

18.  Entitlement to service connection for acne.

19. Entitlement to service connection for a bilateral ear disability, to include tinnitus.

20. Entitlement to service connection for sinusitis.

21.  Entitlement to service connection for allergic rhinitis.

22.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and asthma, also claimed as shortness of breath.

23.  Entitlement to service connection for residuals of a right ankle fracture, to include arthritis.

24.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The appellant served on initial active duty for training (ACDUTRA) from February 1990 to June 1990, with additional service in the Army Reserves through June 1997 and National Guard service through June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2011, the appellant presented testimony at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.

A review of the appellant's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

While the VMBS claims file includes a VA Form 9, Appeal to the Board, with respect to the appellant's claims for service connection for fibromyalgia, rheumatoid arthritis, lupus, and posttraumatic stress disorder (PTSD), these matters have yet to be certified and are not before the Board at this time.  The Board observes that the appellant requested Board videoconference hearing with respect to these matters.  This matter is referred to the RO for additional development.

In addition, in a May 2012 statement, the appellant indicated that she wished to file an appeal for a variety of conditions that are not currently included in the issues before the Board at this time, to include allodynia, vitamin D deficiency, a nipple discharge condition, yeast infections, arthralgia, gingivitis, a dental condition requiring a crown and a bridge, early satiety condition, skin rash, and central nervous condition.  These matters are also referred to the RO for additional development.

The issues of entitlement to service connection for sinusitis, allergic rhinitis, a respiratory disorder, to include chronic bronchitis and asthma, also claimed as shortness of breath, a right ankle fracture, to include arthritis, and an acquired psychiatric disorder, to include depression and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant served on an initial period of ACDUTRA from February 1990 to June 1990 with subsequent periods of ACDUTRA and INACDUTRA, but no active duty service.

2.  The appellant is not service-connected for any disability.

3.  A cervical spine disability is not shown by the record.

4. A gallbladder disability is not shown by the record.

5. A bladder disability is not shown by the record.

6. A disability manifested by dizziness and fainting spells is not shown by the record.

7.  A gastrointestinal disability, to include IBS, acid reflux disease, reflux esophagitis, and gastritis, did not manifest in federal service and is not attributable to federal service.

8.  Hemorrhoids did not manifest in federal service and are not attributable to federal service.

9.  Halitosis did not manifest in federal service and is not attributable to federal service.

10.  Nephrotic syndrome, claimed as kidney disease, did not manifest in federal service and is not attributable to federal service. 

11.  Anemia did not manifest in federal service and is not attributable to federal service.

12.  High blood pressure and cholesterol did not manifest in federal service and are not attributable to federal service.

13.  Uterine fibroids did not manifest in federal service and are not attributable to federal service.

14.  Edema of the feet, ankles, and legs did not manifest in federal service and is not attributable to federal service.

15.  A hyperkeratotic condition of the feet did not manifest in federal service and is not attributable to federal service.

16.  A right foot disability did not manifest in federal service and is not attributable to federal service.

17.  A left foot disability did not manifest in federal service and is not attributable to federal service.

18.  A lumbar and thoracic spine disability did not manifest in federal service and is not attributable to federal service.

19.  An eye disability did not manifest in federal service and is not attributable to federal service.

20.  An ear disability, to include tinnitus, did not manifest in federal service and is not attributable to federal service.

21.  Acne was noted an entry for initial ACDUTRA.

22.  Acne did not increase in severity as a result of federal service.




CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

2.  A gallbladder disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

3.  A bladder disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

4.  A disability manifested by dizziness and fainting spells was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).
  
5.  A gastrointestinal disability, to include irritable bowel syndrome (IBS), acid reflux disease, reflux esophagitis, and gastritis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

6.  Hemorrhoids were not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

7.  Halitosis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

8.  Nephrotic syndrome, claimed as kidney disease was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014). 

9.  Anemia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

10.  High blood pressure and cholesterol was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

11.  Uterine fibroids were not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).
 
12.  Edema of the feet, ankles, and legs was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).
 
13.  Hyperkeratotic condition of the feet was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

14. A right foot disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

15. A left foot disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

16. A lumbar/thoracic spine disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

17.  An eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

18.  An ear disability disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

19.  Acne preexisted service and was not aggravated by service. 38 U.S.C.A. §§ 101(24), 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in September 2006, January 2007, June 2008 and August 2008 letters issued prior to the pertinent rating decisions on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA. The letters also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, these letters, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Here, VA obtained the appellant's service treatment records and all of the identified and available post-service private treatment records.  

The Board has considered the appellant's contention that her personnel and service treatment records have been misfiled and mishandled, or that treatment records were not associated with her service treatment records as she requested during her Reserve and National Guard service.  The Board observes that personnel and treatment records from the appellant's Georgia and Tennessee Army National Guard service and Reserve service were obtained to the extent possible.  In May 2007 statement, a Human Resources Assistant from the Georgia Army National Guard indicated that all travel orders that were able to be located, as well as a discharge order, were obtained.  Treatment records from the Records Management Center (RMC) were also obtained.  

The appellant has not identified what specific records are missing; nonetheless, assuming there are missing records, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Because of potential of missing records, the analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

The appellant has not been afforded a VA examination with respect to her claims of service connection herein decided for opinion as to whether these disabilities are related to service.  

For the reasons explained in greater detail hereinbelow, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed cervical spine disability, gallbladder disability, bladder disability, and disability manifested by dizziness and fainting spells, there is no evidence of an indication of a current disability. 

With respect to the remaining claims herein decided there is no evidence of an indication of a current disability or current symptoms may be related to federal service. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

		II.  Factual Background

On Army Reserve enlistment examination in August 1989, mild acne of the face, chest, and trunk was indicated.  A February 1990 reference audiogram notes that the appellant was not routinely exposed to hazardous noise.  Service treatment records also include a May 1990 treatment report noting that the appellant presented with complaint of a rash on the chin.  Blackheads and blemishes were endorsed.  She was prescribed hydrocortisone cream for treatment.  

On a report of medical history from the appellant's Reserve service dated in February 1993, the appellant endorsed dizziness or fainting spells and recurrent back pain.  A notation on this report reflects that she experienced dizziness in the morning upon awakening, relieved by sitting down.  She endorsed back pain mostly when supine.  However, no abnormalities were found on examination in February 1993.

A November 1996 treatment report reflects that the appellant experienced increased flatulence and constipation.   

A January 1997 private treatment report reflects assessment of chronic sinusitis with postnasal drainage, constipation, and external hemorrhoids.  It was noted that the her constipation and flatulence were thought to be secondary to lack of lactose in her diet, aerophagia from gum and candy use, low fiber, and chronic sinus drainage.  The appellant also reported that she had a problem with halitosis that had been evaluated by her dentist, who told her that her gums were in good condition with no signs of infection.  

A February 1998 private treatment report reflects that the appellant was assessed with irritable bowel syndrome (IBS) and halitosis with no oral pathology found.  

A March 1998 report from The Emory Clinic reflected that the appellant was seen for abdominal discomfort, and dyspepsia-the latter of which she indicated she had had since October 1996.  She reported that she was seen in Tennessee for this problem and had an ultrasound and plain x-rays of her abdomen, but no diagnosis was made.  She was empirically treated with H2 blockers with a higher fiber/lactose free diet and laxatives, all of which caused no response or worse gas pains.  She related that she experienced chest pain occasionally. She noted that they occurred immediately after eating, with belching and malodorous air from her mouth and epigastric mid-abdominal pain and gas production.  She was assessed with dyspepsia, suspected to be due to IBS.    

In March 1998, the appellant underwent an upper GI series, which revealed occasional gastoesophageal reflux, but was otherwise unremarkable.  

A May 1998 operative report from the Crawford Long Hospital reflects that the appellant underwent esophagogastroduodenoscopy for her complaints of intractable epigastric pain.  A diagnosis of gastritis and reflux esophagitis was assigned.  A stomach biopsy also showed focal mild chronic inflammation.

A May 1999 treatment from the Emory Dermatology notes that the appellant complained of constant burning underneath the axillae, and itching of the feet and toes.  She also reported white spots on her face for 5 months.  The examiner noted that the feet were clear, but the appellant complained of burning and smell of the feet.  There were dry, flakey patches of the skin of the face.  An assessment of pitted keratolysis and pruritus was indicated.

A June 1999 private dermatology report indicates that the appellant complained of burning, itching, and odor of the feet.  An assessment of slightly hyperkeratotic soles was indicated.  

An October 1999 report reflects that the appellant underwent testing related to her gastrointestinal complaints, and her gallbladder ejection fraction with Kenovac was 43 percent, and within normal limits.  She expressed that some foods still bothered her, especially greasy foods.  An assessment of IBS was also noted.  

An April 2000 private gynecology report reflects an abnormal finding of fibroids.  

A September 2000 treatment report reflects that the appellant complained of intermittent back pain.  She denied injury.  She was assessed with lumbar disc irritation with resulting left side edema.  GERD was also noted.  

A November 2000 report from the Nephropathology Laboratory indicates that the appellant was assessed with a history of nephrotic syndrome.  It was noted that she had been doing well until August 2000, when she began to notice swelling in her lower extremities.  She also stated that she had some back pain at night when she went to bed, which had been going on for several years and was not new.  She related that lately she had been having some cramping in her legs and thighs, which hurt at night when she laid down.  She also noted that she continued to have stomach problems and reflux, and indicated that she was told that she had spasms of the gallbladder when she ate.  A history of visual problems with burning and itching of the eyes and dry eyes on occasion was also indicated.  After examination and ultrasound, the treatment provider noted an assessment of nephrotic syndrome, with ultrasound showing asymmetric kidneys.  

In January 2001, the appellant reported increased swelling in the legs.  An assessment of nephrotic syndrome secondary to membranous nephropathy was noted.  The examiner instructed the appellant to increase the amount of diuretic she was taking to decrease the swelling.

In February 2001, the appellant was assessed with nephrotic syndrome secondary to focal segmental glomerulosclerosis and hypertension.  

A May 2001 private treatment report reflects that the appellant was assessed with nephrotic syndrome.  It was noted that a kidney biopsy performed in November 2000 showed membranous glomerulonephropathy.  An assessment of hypertension was also indicated.  

A June 2001 report notes burning underarms and itching under the feet.  Problems with high blood pressure were also indicated.  An impression of pruritus localized to the feet of unclear etiology was indicated.

A September 2001 report from DeKalb Gastroenterology Associates noted that the appellant complained of a 2-year history of constipation.  She reported continued pyrosis and dysphagia to solids.  She also complained of abdominal cramping and occasional rectal bleeding with hemorrhoids.  She was assessed with chronic constipation, GERD, dysphagia, rectal bleeding likely from a perianal source, and hemorrhoids.  She was instructed to increase her fiber in her diet.

In February 2002, the appellant reported that she was doing well and had no increased swelling of the lower extremities.  She was assessed with nephrotic syndrome, anemia of chronic disease, and a history of urinary tract infection.  

In a statement dated in November 2006, the appellant noted that her service units never gave her hot meals and she always had to eat MREs, which her doctor told her contributed to her IBS, gastritis, acid reflux, high blood pressure, and halitosis.  She also indicated that her doctor told her that he felt that her hemorrhoids were due to sitting in metal folding chairs for long periods of time in service.  She noted that she did not experience any of these conditions prior to service.

Various letters from the appellant's family members received in September 2007 reflect that they had witnessed the appellant's struggles with kidney disease, IBS, depression, inability to walk due to inflammation of the feet, and fatigue which prevented her from working or leaving the house.

A January 2008 progress note from Milwaukee Health Services reflects that the appellant reported hemorrhoids with an onset 12 years prior, constipation, and a history of back pain for 19 years.  She also endorsed uterine fibroids.  

A February 2008 pelvic ultrasound revealed multiple uterine fibroids.  

An October 2008 treatment report from the Lusby Medical Center reflects that the appellant reported a past medical history of fibromyalgia and arthritis conditions, kidney disease, and anemia.  She complained of chronic bilateral foot pain.  An assessment of neuralgia of the bilateral feet, anemia, gastric ulcers, and nephrotic syndrome was indicated.

In September 2008, she was assessed with fibromyalgia and arthritis.  

A January 2009 report from private physician Dr. S. reflects that the appellant reported that she began experiencing constipation and anal pain in 1998, which she assumed was due to hemorrhoids.  She also complained of excessive flatus and a constant odor given off by her colon.  She claimed to have an ulcer, though Dr. S. indicated that her only endoscopy report showed duodenitis.  She also reported gallbladder disease, but 2 ultrasounds and a CT scan of the abdomen were normal.  Dr. S. also indicated that the appellant had hypertension, some type of renal disease, anemia, perhaps from heavy periods due to fibroids, and heartburn 3 or 4 days per week.  She had surgery on her right ankle in the past.  He expressed his belief that the appellant clearly had IBS and GERD.
 
A January 2009 report indicates that the appellant presented with complaints related to IBS, constipation, and diarrhea.  She also reported that she went to a chiropractor who told her that her spine was somewhat unstable.  She denied any back pain, but wanted to know if there was anything she could do for treatment.  An assessment of IBS, GERD, nephrosclerosis, and athralgias was indicated.  

An April 2009 report from private physician Dr. O. notes that the appellant's rheumatologic history began in 1990 while in the Army Reserves.  She noted that she developed some acute right knee pain associated with some relief with hydrocortisone cream.  She noted that she also developed neck, back, and shoulder pain, which were increased by stress.  She noted that she was forced to resign from the military in 1997 due to increased lower extremity pain.  She reported that she had tendered a lawsuit to the military for not giving her a medical leave of absence.  She expressed that she was "wrongfully discharged" from service, and that she should have been drawing disability during that time, and has levied another lawsuit against the military as a result.  She indicated that she had undergone spinal assessment by her chiropractor, who found her to have fibromyalgia.  Dr. O. assessed the appellant was early neuropathic process in her bilateral feet, bilateral knee pain, and back pain, which he believed was more on the degenerative side of things than fibromyalgia.  

A May 2009 report from Dr. F. reflects that the appellant noted a history of tenderness involving the plantar aspect of both feet.  She noted that it had been a problem for the past 10 years.  An assessment for left foot pain of unknown etiology was indicated.  

A May 2009 colonoscopy and biopsy report notes post-procedure diagnoses of external hemorrhoids, terminal ileum erythema, and IBS.  

A September 2009 pelvic ultrasound report reflects an impression of uterine fibroids.  

On treatment in November 2009, the appellant indicated that she was first told that she had uterine fibroids 13 years ago, but they did not become symptomatic until 2001.

In February 2010, the appellant underwent abdominal myomectomy.  She was assessed with uterine fibroids and anemia.  

An August 2010 private report notes diagnosis of left fasciitis.  She was fitted for arch support.  

During the appellant's March 2011 DRO hearing, also related that she has bladder problems related to her fibromyalgia.  With respect to her back, the appellant reported that she had complained of back pains since 1993, but was never given a physical or x-rays while in service.  The appellant noted that her cervical spine condition "went together" with her lumbar spine disability.   The appellant also endorsed problems with shortness of breath, dizziness, fainting spells, and nausea, which she noted that she had "all the time."  She expressed that she felt a lot of these symptoms were related to her bowel and ulcer problems.  The appellant also related her bilateral eye condition to her problems with allergies and asthma.  She noted that she was recently told that he had a stigma on one of her eyes.  

With respect to her ears, the appellant reported that her ears hurt a lot, to the point where she heard ringing in the ears on occasion.  She noted that she could not stand loud noises and they made her "go crazy."  She noted that she used to have ear infections but had not had any recently.

The appellant also noted that her ulcers first had their onset during annual training in Tennessee in 1997.  She indicated that there were no doctors as the unit had just been set up, so she had to go to her own doctors. As regards the claimed hyperkeratotic condition of the feet, she noted that she had experienced this problem since 1999.  She expressed that her feet have been sore and achy, and that the boots and socks worn in service aggravated her condition.  

With respect to the claimed anemia and high blood pressure and cholesterol, the appellant testified that this condition first arose along with her kidney disease in 2000.  She expressed that when she told her National Guard commander that she had kidney disease, he never sent her for a physical to determine if she should stay in the service. As regards the claimed gallbladder disability, she expressed that she was told that she had a defective gallbladder, but her records say that her gallbladder was with normal limits.  She reported that she did not know what the defect was.  

The appellant noted that her hemorrhoids and uterine fibroids began in 1996.  She also indicated that her halitosis was related to all her conditions such as bad teeth.  

In sum, she expressed that many of her claimed disabilities were due to or aggravated by lack of medical attention in service.

A January 2011 private eye report reflects that the appellant presented with a chief complaint of blurred distance vision.  The examiner's assessment is illegible, and it was noted that the appellant was prescribed eye drops.  

III.  Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes anemia, arthritis, cardiovascular-renal disease, to include hypertension, calculi of the kidney, bladder, or gallbladder, and nephritis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, cardiovascular-renal disease, to include hypertension, calculi of the kidney, bladder, or gallbladder, and nephritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from active service.  See 38 C.F.R. § 3.307.  However, this does not apply to active duty for training or inactive duty for training, unless such service becomes active service.   See Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The appellant is not service-connected for any disability and the presumptions do not apply.

A. Cervical Spine, Gallbladder, Bladder Fainting and Dizziness

The appellant has contended that she has a "defective" gallbladder and bladder problems.  She also reported that she experienced dizziness and fainting spells, and has cervical spine condition that is related to her lumbar spine complaints.  

However, as noted above, the record does not reflect diagnosis of disease or injury related to these complaints. 

In other words, there was no underlying pathology associated with the appellant's cervical spine, gallbladder, bladder, or fainting and dizziness complaints. See Sanchez-Benitez, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service").

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As a lay person, the appellant is competent to report on that which she has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the record is devoid of any evidence showing a current disease or injury, and she has not provided any lay evidence that would suggest the existence of a disease or injury. Rather, she has only discussed variety of complaints without identifying any underlying pathology for her complaints.  Here, there are no Jandreau type exceptions.

Further, to whatever extent these symptoms are related to other claimed disabilities, to include urinary complaints associated with the claimed nephrotic syndrome and kidney disease, they will be discussed below in greater detail.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for cervical spine disability, gallbladder disability, bladder disability, and disability manifested by dizziness and fainting spells. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Gastrointestinal Disability, Hemorrhoids, Halitosis, Nephrotic Syndrome/Kidney Disease, Anemia, High Blood Pressure/Cholesterol, Uterine Fibroids, Edema, and Hyperkeratotic Condition of the Feet

The appellant contends that her hemorrhoids and gastrointestinal complaints, to include bowel spasms, acid reflux, dyspepsia, IBS, ulcers, and gastritis with associated halitosis had their onset in or were aggravated during active duty service.  She also alleges that service connection is warranted for nephrotic syndrome, high blood pressure/cholesterol, uterine fibroids, and hyperkeratotic condition of the feet, as these conditions had their onset in service.

In a written statement received in May 2008, the appellant reported that her time in service aggravated her gastrointestinal problems, as she was provided with MREs and drinks that made her condition worse and led to problems with belching and halitosis.  She indicated that she first experienced gastrointestinal problems while on active duty. She also alleges that this diet led to problems with high blood pressure and cholesterol.  The appellant further indicated that her hemorrhoids were worsened by having to perform physical testing on concrete floors and grass and by sitting on metal chairs.  

As regards the hyperkeratotic condition of the feet, the appellant reports onset of this condition during service and aggravated by the wearing of issued boots and socks.

In this case, service treatment records include no complaint, finding, or diagnosis with respect to the claimed gastrointestinal disability, hemorrhoids, halitosis, kidney disease, edema, high blood pressure/cholesterol, and hyperkeratotic condition of the feet.  She denied frequent indigestion, stomach or intestinal trouble, high or low blood pressure, skin problems, or other relevant symptomatology on report of medical history in the Reserves in February 1993.  A February 1993 Reserve periodic examination indicates that the skin, endocrine system, gastrointestinal system, anus and rectum, and the heart and vascular system were found to be normal.  

Private treatment records reflect gastrointestinal complaints as early as November 1996.  A January 1997 report notes an assessment of hemorrhoids.  Eventually in 1998, she was assessed with IBS and GERD.  Treatment associated with the Veteran's gastrointestinal complaints also document halitosis in 1997 and 1998.

With regard to the uterine fibroids, while the appellant was assessed with vaginitis and the February 1993 Reserves periodic examination reflects that a pap smear was abnormal, uterine fibroids were not noted until April 2000.

As regards the claimed nephrotic syndrome, high cholesterol and blood pressure, and anemia, a February 1993 period examination indicates that the endocrine system, as well as the heart and vascular system were found to be normal.  The appellant denied high or low blood pressure on report of medical history in February 1993.  

Private dermatology records note a hyperkeratotic condition of the feet in 1999 along with other skin-related complaints of the feet.

Private treatment records note that the appellant presented with complaint of swelling of the lower extremities in August 2000.  After examination and testing, she was diagnosed with nephrotic syndrome.  She was also assessed with hypertension in February 2001, and anemia was noted in February 2002.  

In sum, the record reflects diagnosis of hemorrhoids, halitosis, a gastrointestinal disability, characterized as IBS and GERD, nephrotic syndrome and edema of the lower extremities, hypertension, anemia, and a hyperkeratotic condition of the feet.  However, there is no indication that these disabilities are related to service.  

Stated simply, that the appellant developed gastrointestinal disability, halitosis, hemorrhoids, nephrotic syndrome and edema of the lower extremities, hypertension, anemia, and a hyperkeratotic condition of the feet at some point during the time period she was a member of the Reserves or National Guard is not enough. Rather, to warrant service connection based on her Reserve or National Guard service, the appellant must show: (1) that she became disabled from a disease or injury during a period of active duty or active duty for training as defined above; or (2) that she became disabled from an injury during a period of inactive duty training as defined above. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

In this case, there is no evidence in the record that the appellant was serving a period of ACDUTRA when she first complained of having gastrointestinal difficulties or was diagnosed with hemorrhoids, halitosis, GERD or IBS, nephrotic syndrome and edema of the lower extremities, hypertension, anemia, and a hyperkeratotic condition of the feet. Since the claimed disabilities are diseases and not injuries, service connection is would not be warranted if they developed during a period of INACDUTRA, although there is no evidence suggesting that this is the case.

There is also no indication that these disabilities were aggravated during a period of ACDUTRA. Treatment records generally reflect complaints and treatment of these disabilities during the course of her Reserve and National Guard service, but do not otherwise indicate that the disabilities were worsened beyond their natural progression as a result of ACDUTRA service.

The only evidence of record supporting the appellant's claims are her general lay assertions. Again, the appellant is competent to provide evidence of visible symptoms. See Layno 6 Vet. App. at 470. However, the Board finds that the appellant has not presented credible lay assertions sufficient to establish the onset of gastrointestinal disability, halitosis or hemorrhoids, nephrotic syndrome and edema of the lower extremities, hypertension, anemia, and a hyperkeratotic condition of the feet during a period of active duty service. Hence, the Board placed limited probative value on her lay assertions.

The appellant's general assertions to the effect that her symptoms and complaints were ignored in service and that she should have been given an examination pertaining to her claimed disabilities fail to establish incurrence or aggravation of the claimed disabilities specifically during a period of ACDUTRA and are also of no avail.

To the extent that the appellant claims service connection for high cholesterol, the Board notes that elevated cholesterol is a laboratory finding and is not a disability in and of itself for  which VA compensation benefits are payable. See 61 Fed. Reg.  20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of  themselves, disabilities. They are, therefore, not  appropriate entities for the rating schedule.). The term  'disability' as used for VA purposes refers to impairment of  earning capacity. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Finally, to the extent that the appellant's halitosis has been shown to be related to her gastrointestinal disability and specifically GERD, in view of the Board's denial of service connection for gastrointestinal disability, there is no legal basis for granting service connection for halitosis as secondary to gastrointestinal disability. Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law. See 38 C.F.R. § 3.310(a) (providing for service connection for a disability only where such disability is proximately due to or the result of a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Likewise, to the extent that the appellant's edema has been shown to be related to her nephrotic syndrome, in view of the Board's denial of service connection for nephrotic syndrome, there is also no legal basis for granting service connection for edema as secondary to nephrotic syndrome.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for gastrointestinal disability, hemorrhoids, halitosis, nephrotic syndrome/kidney disability, anemia, high blood pressure/cholesterol, uterine fibroids, and hyperkeratotic condition of the feet. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

C.  Right and Left Feet and 
Lumbar and Thoracic Spine

The appellant likewise contends that her right and left feet and lumbar and thoracic spine disabilities had their onset or were aggravated in service.  

As noted above, on report of medical history in February 1993, the appellant endorsed recurrent back pain, mostly when supine.  A September 2000 private treatment report notes an assessment of lumbar disc irritation.  She reported a history of back pain for 19 years on treatment in January 2008.

In October 2008, the appellant complaint of chronic bilateral foot pain and was assessed with neuralgia of the bilateral feet.  She was assessed with left foot fasciitis in August 2010 and fitted for arch supports.

During the DRO hearing, the appellant testified that she had experienced back pain since 1993 and was not afforded an examination or x-rays.  She also expressed sore and aching feet, which she felt were aggravated by the shoes and socks worn in service.  

Again, while there is indication in the record of a lumbar spine disability and right and left foot disabilities, there is no indication that these disabilities are related to federal service.  

There is indication of complaint of back pain during the appellant's Reserve and National Guard service.  With respect to the feet, there is no indication of neuralgia, fasciitis, or other diagnosed disability of the feet until 2008, approximately 7 years after her discharge from National Guard service.  The only evidence of record supporting the appellant's claims is her general lay assertions. The appellant is competent to provide evidence of visible symptoms. However, the Board finds that the appellant has not presented credible lay assertions sufficient to establish the onset of a lumbar or thoracic spine disability or right or left foot disorder during a period of federal service. Hence, the Board placed limited probative value on her lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for lumbar and thoracic spine and right and left feet disabilities. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

D.  Eyes and Ears

With respect to the claimed ear disability, on February 1993 Reserve examination, the appellant reported that she experienced chronic ear infection with 3 to 4 months of recurrence.  There is no indication of a post-service ear disability outside of the appellant's report of intermittent ringing in the ears, as indicated during the March 2011 DRO hearing.  There is no evidence of record linking this complaint to active duty service.

As regards the claimed eye disability, there is no indication of an eye disability until the appellant sought treatment for blurred distance vision in January 2011 approximately 10 years after her discharge from National Guard service.  

The only evidence of record supporting the appellant's claims is her general lay assertions. The appellant is competent to provide evidence of visible symptoms. However, the Board finds that the appellant has not presented credible lay assertions sufficient to establish the onset of an eye or ear disability during a period of active duty service. Hence, the Board placed limited probative value on her lay assertions.

To the extent that the appellant relates symptoms of watering of the eyes or dry eyes or irritation related to allergies, rhinitis, and sinusitis, these disabilities are discussed in greater detail below.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral eye disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

E.  Acne

The appellant contends that service connection for acne is warranted, as she suffered from breakouts and skin irritation during service.

As noted above, on August 1989 Reserve enlistment examination, mild acne of the face, chest, and trunk was indicated.

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined accepted and enrolled. Smith v. Shinseki 24 Vet. App. 40, 45 (2010).

Therefore, unless "Veteran" status already has been established based upon a prior period of service, a claimant must establish "Veteran" status for benefits based on aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA. See Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010).

In this case, the appellant has not achieved veteran status.

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA. Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)). This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See Id.

The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  Donnellan, 24 Vet. App. at 175. There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id. The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Id. Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter. Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, service treatment records from her period of initial period of ACDUTRA in May 1990 note that the appellant presented with complaint of a rash on the chin.  Blackheads and blemishes were endorsed.  She was prescribed hydrocortisone cream for treatment.  There is no further indication of skin complaints in service or after discharge from service.  The February 1993 examination noted no skin abnormalities.  A 1999 dermatology report notes white bumps on the face, but there is no further complaint of acne or related skin complaints in further treatment records.  

Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation. Rather, the underlying condition, as contrasted with symptoms, must have worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Thus, while the appellant had skin-related complaints during initial ACDUTRA and may have had some exacerbations during subsequent periods of ACDUTRA/INACDUTRA, there are no indication in the record of permanent worsening of the underlying condition.

The appellant reported having exacerbations during various periods of Reserve and National Guard duty and, again, she is competent to report her skin symptoms and acne. See Layno, 6 Vet. App.at 470.  However, these statements, alone, fail to establish that that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease and are of minimal probative value. Her post service assertions are inconsistent with the contemporaneous history noted at the time of the 1993 examination and private treatment records discussing the appellant's medical complaints during her Reserve and National Guard service, as well as post-service treatment records. The appellant's assertion of permanent worsening acne symptoms in service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects treatment for acne and skin-related complaints on one occasion and shows no indication that there was anything more than temporary or intermittent flare-ups of the disease. Notably, the appellant's post-service treatment records do not discuss the claimed acne disability or indicate that such condition worsened as a result of service. The service treatment records and private medical records constitutes evidence of significant probative value as they go to the issue at hand and were prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the appellant has acne or related skin disorder aggravated by active duty service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for acne. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a gallbladder disability is denied.

Entitlement to service connection for a bladder disability is denied.

Entitlement to service connection for disability manifested by dizziness and fainting spells is denied.  

Entitlement to service connection for a gastrointestinal disability, to include IBS, acid reflux disease, reflux esophagitis, and gastritis is denied

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for halitosis is denied.

Entitlement to service connection for nephrotic syndrome, claimed as kidney disease, is denied.
 
Entitlement to service connection for anemia is denied.

Entitlement to service connection for high blood pressure and cholesterol is denied.

Entitlement to service connection for uterine fibroids is denied.

Entitlement to service connection for edema of the feet, ankles, and legs is denied.

Entitlement to service connection for hyperkeratotic condition of the feet is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for lumbar and thoracic spine disability is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for an ear disability, to include tinnitus, is denied.

Entitlement to service connection for acne is denied.





REMAND

After review of the claims file, the Board finds that additional development on the claims for service connection for sinusitis, rhinitis, respiratory disorder, right ankle disability, and a psychiatric disorder, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

With respect to the claimed sinusitis, rhinitis, and respiratory disorder, an April 1990 treatment report during the Veteran's initial period of ACDUTRA noted that the appellant complained of runny nose and eyes with excessive sneezing.  It was indicated that she was on allergy medication before entering the Army. At that time, an assessment of seasonal rhinitis was indicated.

On a report of medical history from the appellant's Reserve service dated in February 1993 reflecting that the appellant endorsed eye trouble, sinusitis, hay fever, asthma, shortness of breath, and pain or pressure in the chest. She noted mattering of the eye all day long with some relief of symptoms with Visine.  These symptoms had been ongoing for 1 to 2 years.  Sinusitis was relieved with over-the-counter medication.  She reported that she was diagnosed with a "touch" of asthma by a doctor in January 1992.  She noted that she experienced asthma and shortness of breath with running.  The appellant also noted that she experienced cramps across the chest "out of the blue."  

Private treatment records include a November 1996 report reflecting a history of slight asthma requiring no medication and allergies.   A February 1998 report notes a diagnosis of allergic rhinitis. In August 1998, the appellant again was assessed with allergic rhinitis.   A diagnosis of sinusitis was noted in September 2000. An October 2008 treatment report from the Lusby Medical Center reflects that the appellant reported a history of childhood asthma.  In January 2001, the appellant was assessed with a upper respiratory infection and probable bronchitis.

The appellant has contended that her symptoms including runny nose, shortness of breath, watering eyes were aggravated during ACDUTRA and INACDUTRA. 

As regards the claimed right ankle disability, private treatment records indicate that in December 1995, the appellant reported that she fell on ice and fractured her right ankle. She subsequently underwent open reduction and internal fixation of the right ankle.

A May 1997 private treatment report reflects that the appellant was doing well after her right ankle surgery, but indicated that she had to perform 2-mile run for the Army Reserves which she did not feel like she was capable of doing.  The examiner noted that he provided her with an excuse to not do the run, and suggested that she have the hardware removed.

 In October 1997, a report from Premier Orthopaedics and Sports Medicine reflects that the appellant had a history of right ankle fracture after slipping on the ice in December 1995.  She noted that she had difficulty since the injury, with pain exacerbated by exercising, running, prolonged standing, and wearing high heels.  She reported that her ankle swelled and she had recently noticed bleeding from the distal lateral scar.  The examiner diagnosed mild osteoarthritis of the ankle with retained screws.  He indicated that her discomfort was probably from the retained hardware in her ankle.  

An October 1997 statement from Dr. C. of Premier Orthopaedics and Sports Medicine reflects that he treated the appellant for degenerative arthritis of her right ankle with retained surgical implants.  He noted that she had symptoms related to this disability which made it advisable to avoid excessive amounts of activities, particularly running.  It noted that she would, at some point, require removal of her surgical implants.  He indicated that she should be excused from physical training. 

A March 1999 physical profile report reflects that the appellant was assessed with posttraumatic arthritis of the ankle with surgical hardware.

In February 2009, the appellant underwent right ankle arthroscopy with arthroscopic exostectomies of the distal tibia and anterior talus and debridment, and open right ankle medial and lateral hardware removal.  Post operative diagnoses of right ankle internal derangement, exostoses, posttraumatic joint disease, and painful retained hardware was indicated.  

During the appellant's March 2011 DRO hearing, she testified that she fell on ice in 1995 and that she had to have surgery while on inactive duty.  She indicated that she performed PT tests for her National Guard service against her doctor's orders, which worsened her ankle disability.  

The evidence of record suggests that the appellant had asthma and/or allergies and a right ankle disability that were may have been aggravated during ACDUTRA or INACDUTRA.  However, she has not been afforded a VA examination with respect to these claimed disabilities.  Given the foregoing, the Board believes such an opinion would be helpful in resolving the claims.   

As regards the claimed acquired psychiatric disorder, during the March 2011 DRO hearing, the appellant related her various physical complaints, and counseling records dated in 2009 reflects that the appellant was treated for anxiety and depression.  The appellant reported that she had dealt with problems with stress since 1990.  A February 2009 in-home counseling report reflects that the appellant appeared to have a number of medical issues that were causing her stress, anxiety, and depression.  She related that, because of her medical issues and appointments, she felt like she had a lack of control over her life and lost her independence.  

Given that the record reflects that the claimed acquired psychiatric disorder may be related to the appellant's general medical condition, to include the disabilities subject to this remand, this matter is inextricably intertwined with the claims for service connection being remanded.  See 38 C.F.R. § 4.115b; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). It follows that, any Board action on this claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for respiratory disorder, to include bronchitis and asthma, allergic rhinitis, sinusitis, right ankle disability, and acquired psychiatric disability, other than PTSD, on appeal. If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

2.  The AOJ should have the appellant scheduled for a VA examination to determine the nature and likely etiology of the claimed right ankle disability. The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the appellant. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current right ankle disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right ankle disability 1) was aggravated during active or inactive duty for training and if so, 2) worsened was beyond the natural progression of the disease.

In providing the requested opinions, the examiner is asked to consider and address all pertinent medical evidence, to include the December 1995 injury and surgical treatment records, treatment records during the course of the appellant's Reserve and National Guard service indicating that she was unable to perform any running or training, and the February 2009 surgical report, as well as the appellant's statements to the effect that her training duties aggravated her right ankle disability.

The examiner should set forth all findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should have the appellant scheduled for a VA examination to determine the nature and likely etiology of the claimed sinusitis, allergic rhinitis, and respiratory disorder, to include bronchitis and asthma. The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the appellant. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current respiratory and allergy/sinusitis disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current respiratory and allergy/sinusitis disability 1) was incurred in service or 2) was aggravated during active or inactive duty for training and if so, worsened was beyond the natural progression of the disease.

In providing the requested opinions, the examiner is asked to consider and address all pertinent medical evidence, to specifically include service treatment records documenting treatment for rhinitis during her initial period of active duty for training in 1990 and her report of respiratory and allergy-related complaints on February 1993 Reserve service examination.  

The examiner should set forth all findings, along with the complete rationale for any conclusions reached

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the appellant's claims. If the benefits sought on appeal are not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


